691 S.E.2d 711 (2010)
STATE of North Carolina
v.
Allan F. ELLIOT.
No. 450P09.
Supreme Court of North Carolina.
January 28, 2010.
Allan Fredrick Elliot, pro se.
Kathleen N. Bolton, Assistant Attorney General, for State of North Carolina.

ORDER
Upon consideration of the conditional petition filed on the 28th of October 2009 by Defendant in this matter for Writ of Certiorari and/or any other available relief under the all writs act, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 28th of January 2010."